Citation Nr: 0317905	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include thoracic and lumbar impingement syndrome 
and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Huntington, West Virginia RO.  In March 2003, the veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is of 
record.


REMAND

The veteran contends that he has a back disability that is 
related to an injury sustained during service.  Specifically, 
he has asserted that he injured his back when his tank fell 
off a bridge and landed in a ravine.

After the veteran submitted his claim for service connection, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Under the VCAA, a VA examination is necessary when there is 
(a) competent evidence of current disability or persistent or 
recurrent symptoms of disability; (b) lay or medical evidence 
indicating that the disability or symptoms may be related to 
service; and (c) the record does not contain sufficient 
medical evidence to decide the claim.  See 38 U.S.C.A. § 
5103A (West 2002).  In this case, the veteran's service 
medical records were presumably destroyed in the accidental 
fire at the National Personnel Records center in 1973.  The 
first medical evidence of a back disability is a July 1994 VA 
X-ray report, which notes findings of degenerative changes in 
the thoracic spine.  More recently, a March 2003 letter from 
Tracy Hendershot, BS, DC, notes findings of low back pain and 
arthritis, which were "the likely result of [the veteran's 
past military] trauma."  However, the veteran's claims 
folder does not appear have been available to Dr. Hendershot 
for review.  

The development of facts includes a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Furthermore, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the status of a 
disability is a medical determination that must be made from 
the records, without resort to independent medical judgment 
by the Board.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board notes that the veteran has not undergone a VA 
medical examination specifically for the purpose of 
determining the etiology of his current back disability.  In 
light of these circumstances, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
informed of the consequences of his 
failure to appear without good cause.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present back disorder, as to whether it 
is at least as likely as not that the 
disorder is related to the veteran's 
military service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

2.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002).

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
back injury.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




